Citation Nr: 0720183	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's residuals of prostate cancer were not caused by 
his active military service from October 1954 to October 
1974.


CONCLUSION OF LAW

Service connection for residuals of prostate cancer is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007 ). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R.  § 3.307(a)(6).  Prostate cancer is associated with 
herbicide exposure for the purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The veteran asserts that while he was stationed in Thailand, 
he flew to Cam Rahn Bay in Vietnam in November 1968.  The 
veteran's service personnel records (SPRs) are negative for 
any service in Vietnam.  They show that he served in Thailand 
and worked with airplanes, but did not fly in them as part of 
his job.  Such facts provide evidence against this claim.

The veteran asked RO to obtain flight logs, which he argued 
would show that he flew to Vietnam.  In February 2004, the RO 
sent the veteran a letter asking for specific information 
regarding his flight, including the unit to which he was 
assigned, the type of plane he flew to Vietnam, the pilot's 
name, and buddy statements from people who flew to Cam Rahn 
Bay with him.  The veteran stated that he wasn't in touch 
with anyone from his unit.  He did not provide information 
regarding the type of plane, the pilot's name, or unit 
information.  

Based on the limited information provided by the veteran, the 
RO could not place a request with the service department with 
the information provided by the veteran.  It is important for 
the veteran to understand that there may be thousands of 
flight logs between Thailand and Cam Rahn Bay in Vietnam in 
November 1968 (many of which do not list the names of the 
passengers on board) and that without more information from 
the veteran a meaningful search of these records would be a 
useless gesture.  

In Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006), the Court held that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" will, 
in the absence of contradictory evidence, be presumed based 
upon the veteran's receipt of a Vietnam Service Medal (VSM), 
without any additional proof required that a veteran who 
served in waters offshore actually set foot on land in the 
Republic of Vietnam. In other words, exposure to herbicides 
will be presumed based on the receipt of a VSM.  Examples of 
contradictory evidence include evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.

The veteran's DD 214 indicates that the veteran received the 
Vietnam Service Medal.  SPRs reveal overseas service in 
Thailand, but not in Vietnam, providing highly probative 
contradictory evidence against this claim.  The VSM is 
representative of the veteran being in the general theater of 
operations during the Vietnam War, not necessarily in 
Vietnam.  The VSM awarded to the veteran was also awarded to 
all members of the Armed Forces of the United States serving 
at any time between July 4, 1965 and March 28, 1973 in 
Thailand, Laos, or Cambodia or the airspaces thereover in 
direct support of operations in Vietnam.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  

In this case, the veteran served during the Vietnam War but 
did not serve in the Republic of Vietnam.  All of the 
veteran's time is accounted for while overseas.  The Board 
finds that the record does not show that the veteran had 
service in Vietnam, and (overall) provides evidence against 
such a finding.  The Board finds that the record, as a whole, 
provides evidence against such a finding, indicating that the 
veteran was in Thailand during November 1968.  Therefore, the 
Haas decision does not provide a basis to grant this claim.  
In any event, even if one assumes the flight occurred for the 
limited purposes of this decision, the veteran's highly 
limited exposure to Vietnam strongly suggests no association 
between his disorder and herbicides used in Vietnam.

Since the veteran did not serve in the Republic of Vietnam, 
the provisions of 38 C.F.R. § 3.307(a)(6) do not apply to 
him.  The veteran left service in 1974 and was not diagnosed 
with prostate cancer until 1991, almost 20 years after 
leaving the military.  Therefore, the provisions of 38 C.F.R. 
§ 3.307(a)(3) do not apply to him.  

Service connection cannot be granted on a direct basis 
because the veteran's service medical records (SMRs) are 
negative for any diagnosis of or treatment for prostate 
cancer.  Additionally, the veteran's post-service medical 
records do not provide a link between his current disability, 
first diagnosed in 1991, and his period of active service 
which ended over twenty years ago.  The Board finds that the 
preponderance of the evidence is against service connection 
for residuals of prostate cancer.  38 U.S.C.A. § 5107(b).   
The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2002, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA prior to the 
adverse determination on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The RO did not specifically ask 
the veteran to provide any evidence in his possession that 
pertains to the claim.  Id. at 120-21.  However, the Board is 
satisfied that the May 2002 VCAA notice otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claim, such that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for residuals of prostate cancer is being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2006).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  While the first element is met because the 
veteran has residuals of prostate cancer, the remaining three 
elements are not met because there is no evidence of an event 
that could have caused the disability, nor is there evidence 
that the disability manifested during service or during an 
applicable presumptive period.  There is also no evidence of 
record to provide a link between the veteran's period of 
active service and residuals of prostate cancer.  

ORDER

Service connection for residuals of prostate cancer is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


